Citation Nr: 0109827	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  94-43 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to vocational rehabilitation benefits under 
Chapter 31, United States Code.

2. Entitlement to a disability rating greater than 20 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1976 to August 1988; 
from April 1995 to August 1995; and from October 1995 to 
April 1996.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1996, on appeal from a May 1993 rating 
decision of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (the RO).  The Board remanded 
the case for additional development, to include scheduling 
the appellant for a hearing before a member of the Board at 
the RO.     

In January 2001, the appellant testified at a personal 
hearing chaired by the undersigned at the RO.

REMAND

There is one issue certified for appeal, entitlement to VA 
vocational rehabilitation benefits.  For reasons which will 
be expressed below, the Board believes that the appellant has 
placed a second issue, entitlement to an increased disability 
rating for her service-connected back disability, in 
appellate status.   

1.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, United States Code.

The appellant seeks vocational rehabilitation benefits under 
Chapter 31, United States Code.  Having carefully examined 
the evidence of record in light of recently enacted law, the 
Board has concluded that additional development of the 
evidence is required as to this claim and will remand the 
claim.

Factual Background

The appellant's application for VA vocational rehabilitation 
benefits was received in November 1992.  The appellant wishes 
to receive VA vocational rehabilitation benefits to pursue an 
Associate of Arts degree in Computer Science.

The record reflects that the appellant is the holder of a 
Bachelor of Arts degree in Physical Education, and a Master's 
Degree in Public Administration and Government.  In her 
November 1992 claim, the appellant also reported that she 
received a certification as a teacher for the State of 
Arizona.  The appellant reported that prior to entering 
active military service, she worked as a teacher, and after 
military service she was employed as a "trainer."            

The RO denied the appellant's claim in May 1993.  Subsequent 
to the RO's May 1993 decision, records were received 
reflecting that the appellant was treated during a period of 
active duty in late 1995 for back pain, incurred during a 
period of physical training.  

A non-VA medical record dated in January 1996 reflects that 
the appellant was then being treated for "lumbar 
dysfunction" and "decreased joint flexibility.  The author 
noted that the appellant was expected to do well with therapy 
and a progressive home rehabilitative program, and her 
potential and prognosis were both good.  In a March 1996 
report, it was noted that the appellant reported that she was 
"feeling better overall," and that the pain in her lumbar 
region had decreased "79%." The appellant was also reported 
to have stated that her exercises have helped a great deal.  
It was recommended that the appellant continue to pursue her 
home rehabilitation program.    

The appellant underwent a VA physical examination in July 
1996 relative to her back disorder.  The examination report 
reflects the diagnoses as are above, but does not relate the 
appellant's functional capacity.    The appellant underwent a 
further VA physical examination in June 1998.  The appellant 
reported that although she was then employed as an analyst 
for an agency of the Federal Government, her work involved 
much sitting, standing and walking, and that these activities 
exacerbated her pain.  Upon orthopedic examination, the 
appellant was diagnosed to have low back strain, resulting in 
"very minor" functional impairment.  Neurological 
examination resulted in a diagnostic assessment of possible 
right L3 or L4 radiculopathy.   

The record contains a memorandum indicating that although the 
appellant was scheduled for magnetic resonance imaging 
testing, at the time she reported the testing equipment was 
inoperative.  The appellant was reported to have presented an 
alternate time when she was willing to undergo testing.  The 
memorandum reflects that the appellant apprised the medical 
staff that failing to secure such an appointment at the time 
she specified, she was unwilling to cooperate further.    

In a March 1999 Hearing Officer decision, service connection 
was granted for low back strain.

In February 2000, the appellant underwent a further VA 
physical examination.  In part, she was diagnosed to have 
minimal degenerative arthrosis of the lumbar spine with 
minimal functional impairment.  

In January 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In substance, the 
appellant stated that she had been employed until  November 
2000, and that the U.S. Office of Personnel Management had 
awarded her a disability pension.  The appellant reported 
that prior to her in-service back injury, she had been 
employed teaching computer skills, but that this pursuit was 
below her level of expertise.  Through her representative, 
the appellant argued that her service-connected disabilities 
had worsened to the point where she was unable to perform the 
duties of the occupation in which she was trained.  The 
appellant reported that her treating physician, T.H., had 
informed her that she did not have a "good back," and that 
she had two ruptured lumbar discs.  The appellant reported 
that she was further apprised by Dr. T.H. that he would 
ascertain her level of functioning in the future and that she 
would maintain a disability status with the Office of 
Personnel Management for one year in the interim.  

In February 2001, the appellant submitted various medical 
reports, largely authored by T.H., M.D.  

Relevant Law and Regulation

The appellant claims entitlement to vocational rehabilitation 
training.  Under  applicable law and regulations, a veteran 
is entitled to a program of rehabilitation if the veteran is 
determined by the VA to be in need of rehabilitation due to 
an employment handicap. 38 U.S.C.A. § 3102.  

At the time that the appellant submitted her claim, November 
1992, an employment handicap was defined as an impairment of 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  38 U.S.C.  § 3101(1) (1991); compare 38 U.S.C. § 
3101(1) (2000) (effective October 6, 1996, defining 
"employment handicap" as an impairment resulting in 
substantial part from a service-connected disability and as 
otherwise described by statute (emphasis added); see 
Davenport v. Brown, 7 Vet. App. 476, 486 (1995) [pre-October 
9, 1996 precedent, holding that both service-connected and 
non-service-connected disabilities are to be considered in 
determining whether a veteran has an employment handicap, and 
that the requirement of 38 C.F.R. § 21.51(c) that a veteran's 
service-connected disability must "materially contribute" to 
a veteran's employment handicap is inconsistent with 38 
U.S.C.A. § 3102 and was invalid].  See also Pub. L. 104-275, 
Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 [a veteran's 
employment handicap must be the result of service-connected 
disabilities in order for the veteran to be entitled to 
Chapter 31 vocational rehabilitation benefits].

Because the applicable law changed during the pendency of the 
appellant's claim, she is entitled to application of the most 
favorable version of the law.  See Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so].    

Reasons for Remand 

The Board first observes that as a result of the March 1999 
rating decision, service connection is in effect for a low 
back disorder (rated as 20 percent disabling); degenerative 
changes to both knees (rated as 10 percent disabling); 
epicondylitis of the left elbow (rated as 10 percent 
disabling); a right shoulder separation (evaluated as 10 
percent disabling); and disabilities of the right fifth and 
left fifth toe, and scars of the left thumb and left wrist 
(the latter disorders being rated as zero percent disabling).  
The appellant also has a non-service connected post-operative 
residuals of left handed carpal tunnel syndrome. 

The appellant thus clearly meets the requisite 20 percent 
disability rating for consideration of entitlement to 
vocational rehabilitation assistance.  Remaining is the 
question as to whether her disabilities present an employment 
handicap within the meaning of applicable statute and 
regulation.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this regard, the Board 
is unable to ascertain from the record presented whether and 
to what extent the appellant's disabilities result in an 
employment handicap.

Additionally, the Board observes that during the pendency of 
this matter, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

Under the circumstances presented in this case, involving 
changes in law involving both substantive and procedural 
concerns, the Board believes that additional development is 
required.  The specific steps to be taken by the RO will be 
set forth in the action paragraphs below. 

2.  Entitlement to a disability rating greater than 20 
percent for low back strain.

The record reflects that by application received in April 
1996, the appellant sought service connection for a back 
disability.  In March 1999, service connection was granted 
for a low back disorder; a 20 percent disability evaluation 
was assigned.  By statement received in May 1999, the 
appellant expressed disagreement with the assigned disability 
rating.  

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Because the appellant disagreed with the RO's 
decision within one year of the rating decision in question, 
the Board has jurisdiction over this matter, and the Board 
must remand the matter to order the RO to issue a Statement 
of the Case pertaining to the claim for compensation under 38 
U.S.C.A § 1151.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This matter will be specifically addressed in the 
action paragraphs below.
  
The Board observes in passing that the appellant, through her 
accredited representative, submitted additional medical 
evidence pertaining to her back disability, accompanied by 
her waiver of initial consideration of such evidence by the 
RO. See 38 C.F.R. § 20.1304(c) (2000).  This remand will 
enable the RO to evaluate this additionally submitted 
evidence in the first instance.


Accordingly, this matter is REMANDED to the RO for the 
following actions:   

1.  The RO should contact the appellant 
and her representative and ascertain if 
the appellant has received any other 
medical treatment for any service-
connected or non service-connected 
disorder that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2. The RO should schedule the appellant 
for a VA medical examination. The 
examining physician should be asked to 
describe the current manifestations of 
the appellant's service-connected and non 
service-connected disabilities. The 
examiner should be asked to provide an 
opinion as to how the appellant's 
service-connected disabilities affect the 
skills needed for employment.  The report 
of the examination should be associated 
with the appellant's VA claims folder.

3.  If after receipt of the above 
evidence the RO deems it to be necessary, 
additional evaluation of the appellant by 
qualified specialists should be 
undertaken.  Any report generated should 
be associated with the appellant's VA 
claims folder.

4.  The RO should take such any other 
additional development  action as it 
deems proper with respect to the claims 
at issue, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development of the claims.  Following 
such development, the RO should review 
and readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to the issues in question. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, her 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  38 C.F.R. 
§ 3.655(b).  The Board further specifically advises the 
appellant that under the VCAA, the claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  See Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) [to be codified as amended at 
38 U.S.C. § 5107].  It is also well-established  that while 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he or she cannot passively wait 
for it in circumstances where he should have information that 
is essential in obtaining the putative evidence.  See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).    
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that her failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  See 
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



